 



EXHIBIT 10.18.1

     
(WESTERN DIGITAL LOGO) [a20192a2019200.gif]
  Western Digital Corporation
20511 Lake Forest Drive
Lake Forest, California 92630
Tel: 949.672.7000

February 16, 2006
Mr. Hossein Moghadam
20511 Lake Forest Drive
Lake Forest, CA 92630
Dear Hossein:
     When countersigned by you below, this letter shall constitute our agreement
that the entire Performance Share Award (grant number PS050005) granted by
Western Digital Corporation (the “Company”), to you on May 19, 2005, in
accordance with that certain Notice of Grant of Performance Share Awards and
Performance Share Award Agreement, dated on or about May 19, 2005, is hereby
terminated and you have no further rights with respect to, or in respect of,
such Performance Share Award.
     This letter agreement, which is entered for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
shall be interpreted and construed in accordance with the laws of the State of
Delaware (without regard to conflict of law principles) and applicable federal
law. This letter agreement constitutes the entire agreement and supersedes all
prior understandings and agreements, written or oral, of the parties hereto with
respect to the subject matter hereof.

                  Very truly yours,    
 
                Western Digital Corporation    
 
           
 
  By:   /s/ Raymond M. Bukaty    
 
           
 
      Raymond M. Bukaty    
 
      Senior Vice President, Administration,
General Counsel and Secretary    

Agreed to and Accepted by:
/s/ Hossein Moghadam
Hossein Moghadam

 